Exhibit 10.3

 

usautoparts-logo-lowres [ex-10d3g001.jpg]

 

SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS

This Separation Agreement and Release of All Claims (the “Agreement”) is between
Roger Hoffmann (“Employee”) and U.S. Auto Parts Network, Inc., its officers,
directors, employees, foreign and domestic subsidiaries, benefit plans and plan
administrators, affiliates, agents, joint ventures, attorneys, successors and/or
assigns (collectively referred to as “Company”).

RECITALS

Employee is currently employed by the Company.  Employee’s employment with the
Company terminates effective January 18, 2019 (the last date of employment being
the “Separation Date”), and Employee will not provide services to the Company
after this date. Employee and the Company mutually desire to end their
relationship and to eliminate any future disputes. As a demonstration of that
desire, the Company has elected to offer Employee compensation and benefits to
which Employee would not otherwise be entitled. The Company expressly disclaims
any wrongdoing or any liability to Employee.  This Agreement and compliance with
it shall not be construed as an admission by the Company of any liability or
violation to the rights of Employee or any other person or as a violation of any
order, law, statute duty or contract whatsoever as to Employee or any person.

AGREEMENTS

Based upon the foregoing, and in consideration of the mutual promises contained
in this Agreement, Employee and the Company (for its benefit and the benefit of
the Released Parties as defined below) agree, effective upon the date of
execution by Employee, as follows:

1.         Acknowledgment.  The Company will pay Employee all regular salary,
expenses, commissions, distributions, and Company benefits due and owing as of
the Separation Date, less appropriate withholdings and is not owed any monies
allowed, including but not limited to those required under the California Labor
Code, as of the Separation Date.  This sum is not consideration for this
Agreement.  The Company will pay Employee for any vacation days that Employee
has accrued but has not used as of the Separation Date.  This sum is likewise
not consideration for this Agreement.   Information regarding the transfer or
distribution of Employee’s USAP 401(k) Retirement Plan account (if applicable)
will be provided to Employee under separate cover by Fidelity Investments
Consideration.

2.         Consideration.  The Parties recognize that, apart from this
Agreement, the Company is not obligated to provide Employee with any of the
benefits set forth

 





--------------------------------------------------------------------------------

 

Separation Agreement and Release of All Claims

Page 2

hereunder.  The Company agrees to provide Employee the following consideration
to be paid following execution of this Agreement and after that date which is
after the expiration of the seven (7) day revocation period described in
Paragraph 10 below, provided Employee has not revoked this Agreement as
described in that Paragraph:

     Payment of $18,946.80 which is equivalent to four months of Employee’s
current U.S. base salary less standard employee withholding taxes, in accordance
with the Company’s regular bi-weekly payroll practices (the “Cash Payment”).

     Accelerated vesting of 44,094 performance based restricted stock units and
24,127 restricted stock units the vesting of which is to be accelerated on the
Separation Date (the “Acceleration” together with the Cash Payment, the
“Payment”).

     The right to stay in Employee’s current Company provided housing  through
the expiration of the current term of the pre-paid lease (the “Lease”); and

     Reimbursement of up to $5,000 of relocation expenses if Employee moves
back to the United States on or prior to the expiration of the Lease, provided
Employee provides the Company with substantiated documentation of such expenses.

Employee understands and acknowledges that Employee is not entitled to and would
not receive the aforementioned consideration, including the Payment, but for
compliance with the terms and conditions of this Agreement.

 

3.         Taxes.  Notwithstanding the tax deductions set forth in Paragraph 2
above, Employee shall pay in full when due, and shall be solely responsible for,
any and all federal, state, or local income taxes that are or may be assessed
against Employee relating to the consideration provided including the Payment
received pursuant to this Agreement, as well as all interest or penalties that
may be owed in connection with such taxes.  Employee is not relying on any
representations or conduct of the Company with respect to the adequacy of the
withholdings.

4.         Non-Admission of Liability.

The Company hereby disclaims any wrongdoing against Employee.  Indeed, Employee
agrees that neither this Agreement, nor the furnishing of the consideration for
the release contained herein shall be deemed or construed at any time for any
purpose as an admission by Company of any liability or unlawful conduct of any
kind.

5.         Release.

(a)  Employee, on behalf of Employee,  Employee’s spouse, successors, heirs, and
assigns, hereby forever relieves, releases, and discharges the Company as well
as its past, present and future officers, directors, administrators,
shareholders, employees, agents, successors, subsidiaries, parents, assigns,
representatives, brother/sister corporations, and all other affiliated or
related corporations, all benefit plans sponsored 







--------------------------------------------------------------------------------

 

Separation Agreement and Release of All Claims

Page 3

by the Company, and entities, and each of their respective present and former
agents, employees, or representatives, insurers, partners, associates,
successors, and assigns, and any entity owned by or affiliated with any of the
above (collectively, the “Released Parties”), from any and all claims, debts,
liabilities, demands, obligations, liens, promises, acts, agreements, costs and
expenses  (including but not limited to attorneys’ fees), damages, actions, and
causes of action, of whatever kind or nature, including but not limited to any
statutory, civil, administrative, or common law claims, whether known or
unknown, suspected or unsuspected, fixed or contingent, apparent or concealed,
arising out of any act or omission occurring before Employee’s execution of this
Agreement, including but not limited to any claims based on, arising out of, or
related to Employee’s employment with, or the ending of Employee’s employment
with the Company, any claims arising from rights under federal, state, and local
laws relating to the regulation of federal or state tax payments or accounting;
federal, state or local laws that prohibit harassment or discrimination on the
basis of race, national origin, religion, sex, gender, age, marital status,
bankruptcy status, disability, perceived disability, ancestry, sexual
orientation, family and medical leave, or any other form of harassment or
discrimination or related cause of action (including but not limited to failure
to maintain an environment free from harassment and retaliation, inappropriate
comments or touching and/or “off-duty” conduct of other Company employees);
statutory or common law claims of any kind, including but not limited to, any
alleged violation of Title VII of the Civil Rights Act of 1964, The Civil Rights
Act of 1991, Sections 1981 through 1988 of Title 42 of the United States Code,
as amended; The Employee Retirement Income Security Act of 1971, as amended, The
Americans with Disability Act of 1990, as amended, the Age Discrimination in
Employment Act, 29 U.S.C. Sections 621 et. seq., the Workers Adjustment and
Retraining Notification Act, as amended; the Occupational Safety and Health Act,
as amended, the Sarbanes-Oxley Act of 2002, the California Family Rights Act
(Cal. Govt. Code § 12945.2 et. seq.), the California Fair Employment and Housing
Act (Cal. Govt. Code § 12900 et. seq.), statutory provision regarding
retaliation/discrimination for filing a workers’ compensation claim under Cal.
Labor Code § 132a, California Unruh Civil Rights Act, California Sexual
Orientation Bias Law (Cal. Lab. Code § 1101 et. seq.), California AIDS Testing
and Confidentiality Law, California Confidentiality of Medical Information (Cal.
Civ. Code § 56 et. seq.), contract, tort, and property rights, breach of
contract, breach of implied-in-fact contract, breach of the implied covenant of
good faith and fair dealing, tortious interference with contract or current or
prospective economic advantage, fraud, deceit, invasion of privacy, unfair
competition, misrepresentation, defamation, wrongful termination, tortious
infliction of emotional distress (whether intentional or negligent), breach of
fiduciary duty, violation of public policy, or any other common law claim of any
kind whatsoever; any claims for severance pay, sick leave, family leave,
liability pay, overtime pay, vacation, life insurance, health insurance,
continuation of health benefits, disability or medical insurance, or Employee’s
401(k) rights or any other fringe benefit or compensation, including but not
limited to stock options; and any claim for damages or declaratory or injunctive
relief of any kind.  The Parties agree and acknowledge that the release
contained in this Paragraph 5 does not apply to any vested rights Employee may
have under any 401(k) Savings Plan with the Company.  Employee represents that
at the time of the execution of this Agreement; Employee suffers from no
work-related injuries and







--------------------------------------------------------------------------------

 

Separation Agreement and Release of All Claims

Page 4

has no disability or medical condition as defined by the Family Medical Leave
Act.  Employee represents that Employee has no workers’ compensation claims that
Employee intends to bring against the Company.

(b)        Employee represents and warrants that Employee has no outstanding
court, agency, or administrative claims for damages against any person or entity
released herein.  The parties intend to release only all claims that can legally
be released in a private agreement, and this release excludes claims that cannot
be waived as a matter of law such as for unemployment and workers’
compensation.  NOTHING IN THIS AGREEMENT SHALL BE INTERPRETED OR APPLIED IN A
MANNER THAT AFFECTS OR LIMITS EMPLOYEE’S OTHERWISE LAWFUL ABILITY TO BRING AN
ADMINISTRATIVE CHARGE WITH, TO PARTICIPATE IN AN INVESTIGATION CONDUCTED BY, OR
TO PARTICIPATE IN A PROCEEDING INVOLVING, THE U.S. EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION (“EEOC”) OR OTHER COMPARABLE STATE OR LOCAL ADMINISTRATIVE
AGENCY.   IN ADDITION,      NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED TO
PROHIBIT EMPLOYEE FROM REPORTING CONDUCT TO, PROVIDING TRUTHFUL INFORMATION TO
OR PARTICIPATING IN ANY INVESTIGATION OR PROCEEDING CONDUCTED BY ANY FEDERAL OR
STATE GOVERNMENT AGENCY OR SELF-REGULATORY ORGANIZATION.

(c)  Mistakes in Fact; Voluntary Consent.  The Parties, and each of them,
expressly and knowingly acknowledges that, after the execution of this
Agreement, the Parties may discover facts different from or in addition to those
that they now know or believe to be true with respect to the claims released in
this Agreement.  Nonetheless, this Agreement shall be and remain in full force
and effect in all respects, notwithstanding such different or additional facts
and Employee intends to fully, finally, and forever settle and release those
claims released in this Agreement.  In furtherance of such intention, the
release given in this Agreement shall be and remain in effect as a full and
complete release of such claims, notwithstanding the discovery and existence of
any additional or different claims and the Parties assume the risk of
misrepresentations, concealments, or mistakes, and if the Parties should
subsequently discover that any fact relied upon in entering into this Agreement
was untrue, that any fact was concealed, or that Employee’s understanding of the
facts or law was incorrect, Employee shall not be entitled to set aside this
Agreement or the settlement reflected in this Agreement or be entitled to
recover any damages on that account.

(d)  Section 1542 of the California Civil Code.  Employee expressly waives any
and all rights and benefits conferred upon Employee by Section 1542 of the
California Civil Code, which states as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN EMPLOYEE’S FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY EMPLOYEE MUST HAVE MATERIALLY AFFECTED EMPLOYEE’S SETTLEMENT WITH
THE DEBTOR.







--------------------------------------------------------------------------------

 

Separation Agreement and Release of All Claims

Page 5

Thus, notwithstanding the provisions of section 1542, and to implement a full
and complete release and discharge of the Released Parties, Employee expressly
acknowledges this General Release is intended to include in its effect, without
limitation, all claims Employee does not know or suspect to exist in Employee’s
favor at the time of signing this Agreement, and that this General Release
contemplates the extinguishment of any such claim.  Employee warrants that
Employee has read this General Release, including this waiver of California
Civil Code section 1542, and that Employee has consulted counsel about this
Agreement and specifically about the waiver of section 1542, and that Employee
understands this Agreement and the section 1542 waiver, and so Employee freely
and knowingly enters into this Agreement.  Employee acknowledges that Employee
may later discover facts different from or in addition to those Employee now
knows or believes to be true regarding the matters released or described in this
General Release, and even so Employee agrees that the releases and agreements
contained in this General Release shall remain effective in all respects
notwithstanding any later discovery of any different or additional
facts.  Employee assumes any and all risk of any mistake in connection with the
true facts involved in the matters, disputes, or controversies released or
described in this Agreement or with regard to any facts now unknown to Employee
relating thereto.  Employee hereby expressly waives and relinquishes all rights
and benefits under the foregoing section and any law of any other jurisdiction
of similar effect with respect to Employee’s release of any unknown or
unsuspected claims herein.

Accordingly, Employee knowingly, voluntarily and expressly waives any rights and
benefits arising under Section 1542 of the California Civil Code and any other
statute or principle of similar effect.

(e)        No Re-hire or Future Employment.  Employee understands and agrees
that Employee is not eligible for re-hire or reinstatement with and agrees not
to seek or accept future employment with the Company or Released Parties, at any
time in the future.  Employee agrees that if Employee does seek to be hired by
the Company, this Agreement shall be conclusively deemed a proper and lawful
reason for not hiring Employee.

(e)        Affirmations.  By signing below, Employee represents and agrees that
Employee was not denied any leave or benefit requested, received the correct pay
for all hours worked, and has no known workplace injuries or occupational
diseases.  Employee affirms that Employee has not filed, nor has Employee caused
to be filed, nor is Employee presently a party to any claim, complaint, or
action against any Released Party in any forum or form.  Other than the
consideration set forth in Paragraph 2, which Employee agrees constitutes
adequate consideration sufficient to render this Agreement legally enforceable,
Employee affirms that Employee has been paid and/or has received all leave (paid
or unpaid), compensation, wages, and/or commissions to which Employee may be
entitled and that no other leave (paid or unpaid), compensation, wages, and/or
commissions are due to Employee, except as provided in this Agreement.  By way
of further affirmation, Employee is not aware of any facts that would support
the filing of a claim, charge, complaint, or other proceeding against any of the
Released Parties.  Employee has no knowledge of any illegal, unethical, criminal
or violative conduct by







--------------------------------------------------------------------------------

 

Separation Agreement and Release of All Claims

Page 6

the Company or any of the Released Parties.  Employee acknowledges that it is
the Company’s policy to comply with all applicable laws and regulations, as well
as its own policies.  Employee confirms that Employee has reported to the
Company any violations Employee knows or suspects by anyone, to the fullest
extent that reporting can be legally required, and to Employee’s knowledge, any
such violations have been addressed and corrected.

(f)  Confidentiality / Non-disparagement.  Employee agrees to keep the terms and
amounts of this Agreement confidential and agree not to disclose any such
information to any person other than Employee’s present or future attorneys,
accountants, tax advisors, immediate family, or as may be required in response
to a court order, subpoena, or valid inquiry by a government agency or
regulator.  Employee further agrees that, if any information concerning the
terms of this Agreement is revealed as permitted by this paragraph, Employee
shall inform the recipient of the information that it is confidential.  Employee
agrees to direct all requests for references to Human Resources Department.  The
confidentiality obligations contained in this paragraph shall be in addition to
any other confidentiality agreements between the Parties. Notwithstanding the
foregoing, nothing in this Agreement shall be construed as precluding disclosure
where such disclosure is required and compelled by law.  In the event that
Employee is required and compelled by law to disclose any such matters, Employee
will first give fifteen (15) days advance written notice (or, in the event that
it is not possible to provide fifteen (15) days written notice, as much written
notice as is possible under the circumstances) to the Company so that the
Company may present and preserve any objections that it may have to such
disclosure and/or seek an appropriate protective order.  Employee acknowledges
and agrees that this paragraph is a material inducement to the Company’s
entering into this Agreement, and further acknowledges and agrees that any
breach of this paragraph shall be subject to a claim for damages or equitable
relief (or both), including but not limited to injunctive relief. Additionally,
Employee agrees that Employee shall refrain from making any negative,
disparaging or derogatory comments about the Company, including but not limited
to, any public or private remarks or statements that would injure the business
or reputation of the Company, or its officers, managers, members, directors,
partners, agents or employees, provided that the foregoing shall not be
construed to restrict Employee from reporting conduct or truthful information to
any federal or state government agency or self-regulatory organization.

6.         Confidential and Proprietary Information / Return of Company
Property.  Employee acknowledges that as a result of Employee’s employment with
the Company, Employee has had access to the Company’s confidential and
proprietary business information, including, but not limited to, product
information, pricing strategies, vendor and supplier information, business
plans, research and development activities, manufacturing and marketing
techniques, technological and engineering data, processes and inventions, legal
matters affecting the Company and its business, customer and prospective
customers’ information, trade secrets, bid prices, contractual terms and
arrangements, prospective business transactions, and financial and business
forecasts (“Confidential Information”).  Employee also acknowledges and
reaffirms Employee’s compliance and ongoing obligation to comply with all
Proprietary Inventions/Works for Hire Provisions or similar agreements as well
as any Confidentiality and Non-Disclosure







--------------------------------------------------------------------------------

 

Separation Agreement and Release of All Claims

Page 7

Agreements or Codes of Ethics that Employee may have executed.  Confidential
Information also includes information, knowledge or data of any third party
doing business with the Company that the third party has identified as being
confidential.  Employee agrees not to use or to disclose to anyone any
Confidential Information at any time in the future without the prior written
authorization of the Company, unless ordered to do so by a court of competent
jurisdiction or any federal or state government agency or self-regulatory
organization.

Employee understands and acknowledges that whether or not Employee signs this
Agreement, Employee has both a contractual and common law obligation to protect
the confidentiality of the Company’s trade secret information after the
termination of Employee’s employment for so long as the information remains
confidential.  Employee further agrees to immediately return all Company
property in Employee’s possession, including but not limited to all materials,
documents, photographs, handbooks, manuals, electronic records, files, laptop
computer, ipads,  cellular telephones, keys and access cards, no later than two
days after the Separation Date and Employee certifies that Employee has not and
will not retain any Company property, trade secret or other operating or
strategic information.

7.         Non-solicitation.  Employee will not directly or indirectly for a
period of one (1) year following the Separation Date, attempt to disrupt,
damage, impair or interfere with the Company's business by raiding or hiring any
of the Company's employees or soliciting any of them to resign from their
employment by the Company, or by disrupting the relationship between the Company
and any of its consultants, agents, representatives or vendors. Employee
acknowledges that this covenant is necessary to enable the Company to maintain a
stable workforce and remain in business.

8.         Remedies.  Employee understands and agrees that in the event Employee
violates any provision of this Agreement, including the provisions set forth in
Paragraphs 5, 6, or 7, then (a) the Company shall have the right to apply for
and receive an injunction to restrain any violation of this Agreement; (b) the
Company shall have the right to immediately discontinue any enhanced benefit
provided under this Agreement; (c) Employee will be obligated to reimburse the
Company its cost and expenses incurred in defending Employee’s lawsuit and
enforcing this Agreement, including the Company’s court costs and reasonable
attorneys fees; and (d) as an alternative to (c), at the Company’s
option,  Employee shall be obligated upon demand to repay the Company the cost
of all but $500 of the enhanced benefits paid under this Agreement. Employee
acknowledges and agrees that the covenants contained in this Paragraph 8 shall
not affect the validity of this Agreement and shall not be deemed to be a
penalty or forfeiture.  The remedies available to the Company pursuant to this
Paragraph 8 are in addition to, and not in lieu of, any remedies which may be
available under statutory and/or common law relating to trade secrets and the
protection of the Company’s business interest generally.

9.         Cooperation. The parties agree that certain matters in which the
Employee has been involved during his employment may necessitate the Employee’s
cooperation with the Employer in the future, including but not limited to
promptly responding to questions from Employer which may arise from time to
time. Accordingly, for a period of







--------------------------------------------------------------------------------

 

Separation Agreement and Release of All Claims

Page 8

four months following the Separation Date, the Employee shall cooperate with the
Employer in connection with matters arising out of the Employee’s service to the
Employer; provided that the Employer shall make reasonable efforts to minimize
disruption of the Employee’s other activities. The Employee acknowledges that
the Payment specified in Section 2 of this Agreement shall be sufficient
consideration for these services.

10.       Consideration and Revocation Period.  Employee may revoke Employee’s
release of claims, insofar as it extends to potential claims under the Age
Discrimination in Employment Act, by informing the Company of Employee’s intent
to revoke Employee’s release within seven (7) calendar days following Employee’s
execution of this Agreement.  Employee understands that any such revocation must
be in writing and delivered by hand or by certified mail - return receipt
requested - within the applicable period to Human Resources Department,  16941
Keegan Avenue, Carson, California 90746.  Employee understands that if Employee
exercises Employee’s right to revoke, then the Company will have no obligations
under this Agreement to Employee or to others whose rights derive from Employee.

The Agreement shall not become effective or enforceable, until the revocation
period identified above has expired.  The terms of this Agreement shall be open
for acceptance by Employee for a period of twenty-one (21) calendar days.
Employee understands that Employee should, and the Company hereby advises
Employee to, consult with legal counsel regarding the releases contained herein
and to consider whether to accept the Company’s offer and sign the Agreement.
Employee acknowledges that it has been Employee’s decision alone whether or not
to consult with counsel regarding this Agreement. Employee acknowledges that no
proposal or actual change that Employee or Employee’s counsel makes with respect
to this Agreement will restart the 21-day period.

Employee acknowledges that Employee was permitted to use as much of the 21-day
consideration period as Employee wished prior to signing, but by Employee’s
signature below Employee acknowledges that Employee has chosen to voluntarily
execute this Agreement earlier and to waive the remaining days of such 21-day
period.

11.       Nonassignment.  Employee represents and warrants that Employee has not
assigned or transferred any portion of any claim or rights Employee has or may
have to any other person, firm, corporation or any other entity, and that no
other person, firm, corporation, or other entity has any lien or interest in any
such claim.

12.       Miscellaneous Provisions

(a)        Integration.  This Agreement, together with the Confidentiality and
Non-Disclosure Agreement that Employee previously executed with the Company and
the Separation Agreement entered into between Employee and U.S. Auto Parts
(Philippines) Corp.,  constitutes a single, integrated written contract
expressing the entire Agreement of the parties concerning the subject matter
referred to in this Agreement.  No covenants, agreements, representations, or
warranties of any kind whatsoever, whether express







--------------------------------------------------------------------------------

 

Separation Agreement and Release of All Claims

Page 9

or implied in law or fact, have been made by any party to this Agreement, except
as specifically set forth in this Agreement.  All prior and contemporaneous
discussions, negotiations, and agreements have been and are merged and
integrated into, and are superseded by, this Agreement.

(b)        Modifications.  No modification, amendment, or waiver of any of the
provisions contained in this Agreement shall be binding upon any party to this
Agreement unless made in writing and signed by both parties.

(c)        Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law and to carry out each provision herein to the greatest extent
possible, but if any provision of this Agreement is held to be void, voidable,
invalid, illegal or for any other reason unenforceable, the validity, legality
and enforceability of the other provisions of this Agreement will not be
affected or impaired thereby.

(d)        Non-Reliance on Other Parties.  Except for statements expressly set
forth in this Agreement, no party has made any statement or representation to
any other party regarding a fact relied on by the other party in entering into
this Agreement, and no party has relied on any statement, representation, or
promise of any other party, or of any representative or attorney for any other
party, in executing this Agreement or in making the settlement provided for in
this Agreement.

(e)        Negotiated Agreement.  The terms of this Agreement are contractual,
not a mere recital, and are the result of negotiations between the
parties.  Accordingly, no party shall be deemed to be the drafter of this
Agreement.

(f)        Successors and Assigns.  This Agreement shall inure to the benefit of
and shall be binding upon the heirs, successors, and assigns of the parties
hereto and each of them.  In the case of the Company, this Agreement is intended
to release and inure to the benefit of any affiliated corporations, parent
corporations, brother-sister corporations, subsidiaries (whether or not wholly
owned), divisions, shareholders, officers, directors, agents, representatives,
principals, and  employees.

(g)        Applicable Law; Venue.  This Agreement shall be construed in
accordance with, and governed by, the laws of the State of California without
taking into account conflict of law principles.  Employee and the Company agree
to submit to personal jurisdiction in the State of California and to venue in
its courts. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(h)        Attorneys’ Fees.  In the event suit is brought to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
receive, in addition to any other relief, reasonable attorneys’ fees and costs.







--------------------------------------------------------------------------------

 

Separation Agreement and Release of All Claims

Page 10

(i)         This Agreement may be executed via facsimile and in one or more
counterparts, each of which shall be deemed an original, but all of which
together constitute one and the same instrument, binding on the parties.







--------------------------------------------------------------------------------

 

Separation Agreement and Release of All Claims

Page 11

EMPLOYEE ACKNOWLEDGES AND AGREES THAT EMPLOYEE HAS CAREFULLY READ AND
VOLUNTARILY SIGNED THIS AGREEMENT, THAT EMPLOYEE HAS HAD AN OPPORTUNITY TO
CONSULT WITH AN ATTORNEY OF EMPLOYEE’S CHOICE, THAT BY SIGNING THIS AGREEMENT,
EMPLOYEE HAS UTILIZED OR WAIVES THE 21-DAY CONSULTING PERIOD, AND THAT EMPLOYEE
SIGNS THIS AGREEMENT WITH THE INTENT OF RELEASING THE COMPANY AND ITS OFFICERS,
DIRECTORS, EMPLOYEES AND AGENTS FROM ANY AND ALL CLAIMS.

 

ACCEPTED AND AGREED TO:

 

 

 

 

Employee:

 

U.S. Auto Parts Network, Inc.:

 

 

 

/s/ Roger Hoffmann

 

/s/ Lev Peker

Signature

 

Signature

 

 

 

1/22/19

 

1/23/19

Date

 

Date

 



--------------------------------------------------------------------------------